Gilchrist, J.
The covenant of warranty in the deed is limited to the acts of parties claiming under the grantor, but the action may be maintained upon the other covenants.
For the breach of these, the plaintiff is entitled to *222recover the price of the land, whieh he bas paid, bis expenses in defending tbe action upon which be was evicted, including counsel fees among those necessary expenses, and a reasonable remuneration for bis personal pains and trouble in tbe matter. Loomis v. Redel, 11 N. H. Rep. 74; Haynes v. Stevens, 11 N. H. Rep. 28; Moody v. Leavitt, 2 N. H. Rep. 174.
But any measures that be bas seen fit for his own protection to pursue after bis covenantor bas come into court upon notice, and assumed the defence, are voluntary. If be choose to incur the expense, be cannot call upon tbe defendant for indemnity. The sum of $15 paid on this account must therefore be disallowed.